The bill of exceptions recites that "the Court of Appeals has jurisdiction hereof because only questions of law are involved." Our constitution, Code, § 2-3005, provides that the Supreme Court has jurisdiction for the correction of errors of law, from superior courts and other courts designated, in "all equity cases," in "all cases involving extraordinary remedies," and in other cases designated. The provision as to "all cases involving extraordinary remedies" quoted above "refers only to such extraordinary legal remedies as mandamus, prohibition, quo warranto, and the like." (Italics ours.) Spence v. Miller, 176 Ga. 96, 99 (167 S.E. 188). The Code, § 64-101, provides: "All official duties should be faithfully performed; and whenever, from any cause, a defect of legal justice would ensue from a failure or improper performance, the writ of mandamus may issue to compel a due performance, if there shall be no other specific legal remedy for the legal rights." In the instant case the allegations and the prayer make a proceeding which amounts to a petition for the writ of mandamus, and the case falls within the jurisdiction of the Supreme Court. It follows that the case should be
Transferred to the Supreme Court. Broyles, C. J., and Gardner, J., concur.
                       DECIDED SEPTEMBER 12, 1941.